DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1, 3-15, drawn to an apparatus, classified in A61B17/157.
II. Claims 16-21, drawn to a method, classified in A61B17/154.
The inventions are distinct, each from the other because of the following reasons:
Inventions II and I are related as process and apparatus for its practice. The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as Claimed can be used to practice another and materially different process. (MPEP § 806.05(e)). In this case, the apparatus as claimed can be used on a different part of the body, or in woodwork.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.148) and (ii) identification of the claims encompassing the elected invention.
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with David Buck on September 21, 2019, a provisional election was made without traverse to prosecute the invention of Group I, claims 1, 3-15. Affirmation of this election must be made by applicant in replying to this Office action. Claims 16-21 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5-9, 11-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilkinson et al. (US 2015/0196308), hereinafter “Wilkinson”.


Regarding claim 3, Wilkinson discloses the apparatus of claim 1, wherein the aperture is disposed between the mounting portion and the capture (¶64).  
Regarding claim 5, Wilkinson discloses the apparatus of claim 1, wherein the capture terminates prior to the aperture (FIG. 9).  
Regarding claim 6, Wilkinson discloses the apparatus of claim 1, wherein the cutting portion includes a second capture (242) for a sagittal cut.  
Regarding claim 7, Wilkinson discloses the apparatus of claim 6, wherein at least a portion of the second capture is defined by one or more projections (344, 356) extending proximally from a proximal surface of the cutting portion (FIG. 9).  
Regarding claim 8, Wilkinson discloses the apparatus of claim 7, wherein the one or more projections taper toward the proximal surface from anterior to posterior (FIG. 13B).  
Regarding claim 9, Wilkinson discloses the apparatus of claim 7, wherein the one or more projections comprise a pair of medial-lateral spaced projections (344, 356) and the second capture comprises three captures comprising: a laterally disposed capture (surface to the left of 344, FIG. 13A) 
Regarding claim 11, Wilkinson discloses the apparatus of claim 6, wherein the aperture is disposed adjacent a first end of the second capture (FIG. 13A).  
Regarding claim 12, Wilkinson discloses the apparatus of claim 11, wherein the aperture is spaced from the second capture (FIG. 13A).  
Regarding claim 13, Wilkinson discloses the apparatus of claim 6, wherein the pin or bone screw acts as a stop for one or both of the proximal cut and the sagittal cut (FIG. 13A).  
Regarding claim 14, Wilkinson discloses the apparatus of claim 1, wherein the mounting portion includes a slot configured to receive a fastener, the slot configured to allow for proximal-distal adjustment of the apparatus relative to the knee, the mounting portion having indicia (spacing of pin sets) disposed adjacent the slot for referencing movement of the apparatus relative to the fastener (¶64).  
Regarding claim 15, Wilkinson discloses the apparatus of claim 1, further comprising a second mounting portion (pin sets, ¶64) having a plurality of mounting holes therethrough, at least one of the mounting holes arranged substantially parallel with the aperture and at least a second of the mounting holes arranged oblique to the aperture (FIG. 9).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wilkinson.
Regarding claim 4, Wilkinson discloses the claimed invention except for wherein the capture communicates with the aperture.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the capture such that it communicates with the aperture, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  In this case, the aperture and capture would be formed continuously.
Regarding claim 10, it would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the three captures spaced substantially 3 mm apart from one another in a medial-lateral direction, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA C CHANG whose telephone number is (571) 270-5017. The examiner can normally be reached Monday-Friday, 7:30AM-5:00PM.
please contact the examiner’s supervisor, KEVIN TRUONG, at (571) 272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, seehttp://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLIVIA C CHANG/Primary Examiner, Art Unit 3775